Name: Commission Regulation (EC) No 858/2003 of 16 May 2003 prohibiting fishing for blue whiting by vessels flying the flag of a Member State with the exception of Denmark and the United Kingdom
 Type: Regulation
 Subject Matter: fisheries;  Europe;  maritime and inland waterway transport;  economic geography
 Date Published: nan

 Avis juridique important|32003R0858Commission Regulation (EC) No 858/2003 of 16 May 2003 prohibiting fishing for blue whiting by vessels flying the flag of a Member State with the exception of Denmark and the United Kingdom Official Journal L 123 , 17/05/2003 P. 0017 - 0017Commission Regulation (EC) No 858/2003of 16 May 2003prohibiting fishing for blue whiting by vessels flying the flag of a Member State with the exception of Denmark and the United KingdomTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system applicable to the common fisheries policy(1), as last amended by Regulation (EC) No 2846/98(2), and in particular Article 21(3) thereof,Whereas:(1) Council Regulation (EC) No 2341/2002 of 20 December 2002 fixing for 2003 the fishing opportunities and associated conditions for certain fish stocks and groups of fish stocks, applicable in Community waters and, for Community vessels, in waters where catch limitations are required(3) lays down quotas for blue whiting for 2003.(2) In order to ensure compliance with the provisions relating to the quantity limits on catches of stocks subject to quotas, the Commission must fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated.(3) According to the information received by the Commission, catches of blue whiting in the waters of ICES Vb (Faeroese waters) by vessels flying the flag of a Member State or registered in a Member State, with the exception of Denmark and the United Kingdom, have exhausted their quota,HAS ADOPTED THIS REGULATION:Article 1Catches of blue whiting in the waters of the ICES Vb (Faeroese waters) by vessels flying the flag of a Member State or registered in a Member State, with the exception of Denmark and the United Kingdom, are hereby deemed to have exhausted their quota for 2003.Fishing for blue whiting in the waters of the ICES Vb (Faeroese waters) by vessels flying the flag of a Member State or registered in a Member State, with the exception of Denmark and the United Kingdom, is hereby prohibited, as are the retention on board, transhipment and landing of this stock caught by the above vessels after the date of entry into force of this Regulation.Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 16 May 2003.For the CommissionJÃ ¶rgen HolmquistDirector-General for Fisheries(1) OJ L 261, 20.10.1993, p. 1.(2) OJ L 358, 31.12.1998, p. 5.(3) OJ L 356, 31.12.2002, p. 12.